                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SERVICE WOMEN'S ACTION                           Case No. 12-cv-06005-EMC
                                         NETWORK,
                                   8
                                                       Plaintiff,                         ORDER GRANTING IN PART AND
                                   9                                                      DENYING IN PART DEFENDANT’S
                                                 v.                                       MOTION TO DISMISS
                                  10
                                         JAMES N MATTIS,                                  Docket No. 127
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff is Service Women’s Action Network (“SWAN”) a nonprofit “to support, connect

                                  14   and advocate for all military women, including current service members, but also veterans and

                                  15   future enlisted women.” Docket No. 122 ¶ 13. Defendant is the Secretary of the Department of

                                  16   Defense, James N. Mattis. Id. ¶ 25. SWAN challenges as unconstitutional the “Leaders First”

                                  17   policy for the Army and Marines Corps, as well as the segregated training for the Marine Corps.

                                  18   Id. ¶ 6, 8. The Secretary moved for a motion to dismiss arguing that SWAN lacked both

                                  19   organizational and associational standing, and that SWAN has not stated a claim upon which relief

                                  20   can be granted. Docket No. 127.

                                  21          The Court finds that SWAN has organizational standing to challenge both these policies.

                                  22   However, SWAN has failed to plead facts to establish associational standing to bring a claim on

                                  23   behalf of its members to challenge the “Leaders First” policy. SWAN has pled facts to establish

                                  24   associational standing to challenge the Marine Corps’ segregated basic training. SWAN is granted

                                  25   leave to amend its Third Amended Complaint (“TAC”) to allege factual allegations that it has a

                                  26   member who would have standing to challenge the “Leaders First” policy.

                                  27          The Court also finds that SWAN has stated a claim upon which relief may be granted.

                                  28
                                   1                         I.      FACTUAL & PROCEDURAL BACKGROUND

                                   2              The original complaint in this matter was filed on November 11, 2012. Docket No. 1. The

                                   3   original complaint challenged the Department of Defense’s 1994 policy that excluded women

                                   4   from ground combat. Docket No. 1 ¶ 1. On January 24, 2013, the Secretary of Defense at the

                                   5   time rescinded the 1994 policy, and stated that the integration of women into combat positions and

                                   6   units must be completed by January 1, 2016. Docket No. 66 at 1. However, on April 28, 2016,

                                   7   the parties in this matter filed a joint case management statement indicating that the “Leaders

                                   8   First” policy would be implemented; this policy requires establishing women leaders into the

                                   9   previously closed units before junior enlisted women are able to join those units. Docket No. 75 at

                                  10   9-17. The Leaders First policy, adopted by the Army and Marine Corps, “preclude the assignment

                                  11   of women soldiers and Marines to a company-level unit until two or more women ‘leaders’ are

                                  12   assigned to the unit.” Id. ¶ 34. The Armed Services assert that the “‘Leaders First’ policy furthers
Northern District of California
 United States District Court




                                  13   the goal of gender integration.” Id. SWAN pleads that this policy

                                  14                     (1) deprives junior enlisted servicewomen access to the full range of
                                                         positions available to their male colleagues, because they are only
                                  15                     able to be assigned to combat units in which women “leaders” are
                                                         installed; (2) deprives women “leaders” access to the full range of
                                  16                     positions in combat units because they are assigned based on the
                                                         needs of the “Leaders First” policy; (3) communicates to male
                                  17                     servicemembers and leaders in combat units that they have little or
                                                         no responsibility for the development and advancement of
                                  18                     servicewomen; (4) places unusual and unnecessary burdens on
                                                         junior enlisted women, who are often required to ignore chain of
                                  19                     command norms in order to seek counsel from their designated
                                                         female “leaders”; (5) places unusual and unnecessary burdens on
                                  20                     women “leaders,” who are required to divert attention from their
                                                         own professional development in their new roles in combat units to
                                  21                     mentor and supervise junior enlisted women; and (6) causes
                                                         resentment among male soldiers in combat units.
                                  22

                                  23   Id. ¶ 6.

                                  24              Similarly, the Marine Corps “continue to segregate recruits for basic training into same-

                                  25   gender platoons. The Marine Corps is the only service branch that separates training along gender

                                  26   lines.” Id. ¶ 7. SWAN claims that this policy is unconstitutional because it:

                                  27                     (1) is premised on stereotypes about women’s aptitude for military
                                                         service; (2) deprives women of equal opportunity for training and
                                  28                     mentorship, thus impairing their ability to successfully meet gender-
                                                                                           2
                                                         neutral physical standards for their contracted MOSs and thereby to
                                   1                     continue their training in those specialties; and (3) teaches male
                                                         recruits and leaders to regard servicewomen as in need of protection,
                                   2                     incapable of competing on equal footing with men, and otherwise as
                                                         second-class members of the Marine Corps.
                                   3

                                   4   Id. ¶ 8.

                                   5              On December 18, 2017, SWAN filed a Second Amended Complaint. Docket No. 107. On

                                   6   February 2, 2018, the Secretary filed a motion to dismiss for improper venue, lack of justiciability,

                                   7   and lack of standing. Docket No. 110. The Court granted the motion to dismiss on the grounds

                                   8   that SWAN lacked standing, but rejected the Secretary’s arguments as to improper venue and lack

                                   9   of justiciability. Docket No. 118. Following the Court’s order granting the Secretary’s motion to

                                  10   dismiss, SWAN filed the TAC. Docket No. 122.

                                  11              The TAC states that SWAN’s goals include the empowerment and promotion of

                                  12   servicewomen. Id. ¶ 14. SWAN describes its main areas of focus as:
Northern District of California
 United States District Court




                                  13                     (1) unifying servicewomen as a nationwide community, through in-
                                                         person events and online engagement; (2) connecting servicewomen
                                  14                     with the resources they and their families need, primarily through
                                                         building partnerships with other organizations; and (3) amplifying
                                  15                     the voices of servicewomen by advocating for them on a wide range
                                                         of issues, by participating in coalitions, conducting a national survey
                                  16                     on the needs of women in the military, and educating members of
                                                         Congress as to those needs.
                                  17   Id. ¶ 15.
                                  18              In furtherance of its goals, SWAN engages in the following activities: (a) fielding on

                                  19   average ten phone calls, Facebook posts, and emails per month from servicewomen looking for

                                  20   assistance with legal services and other issues; (b) seeking partnerships and coalition building with

                                  21   other organizations that assist women veterans; (c) creating a database of services for women in

                                  22   the military; (d) keeping Congress informed on issues related to women in the military by having

                                  23   educational Hill visits for its members; (e) developing a three-year strategic plan which includes

                                  24   “establishing a 501(c)(4) arm, increase and diversify funding sources, to create an online Resource

                                  25   Portal, to develop strategic partnerships with other organizations that can provide resources to

                                  26   servicewomen, and to develop a prioritized engagement plan that sets forth how SWAN will

                                  27   educate and mobilize key stakeholders and members to support professional growth.” Id. ¶ 16.

                                  28              SWAN asserts that the policies at issue have forced it to “divert its resources from direct
                                                                                            3
                                   1   advocacy promoting servicewomen and their needs during and after active service to engagement

                                   2   and advocacy regarding the gender segregation policies and practices that are the subject of this

                                   3   suit.” Id. ¶ 14. SWAN contends that it has been forced to redirect “its limited resources and

                                   4   limited staff hours to answering questions from women who seek to enter combat roles, who are

                                   5   entering these roles under the ‘Leaders First’ policy, or who are experiencing or who have

                                   6   experience the segregated Marine Corps training.” Id. ¶ 19.

                                   7          SWAN pleads that its servicewomen members describe concerns about career

                                   8   advancement and opportunities because of “Leaders First” and the Marine Corps segregated

                                   9   training. Id. SWAN claims that these two policies have led to harassment from male

                                  10   counterparts. Id. The TAC states that to cope with these inquiries and concerns, it must devote

                                  11   many hours of limited staff time. Id.

                                  12          Additionally, “in direct response to concerns raised through SWAN’s Facebook page,
Northern District of California
 United States District Court




                                  13   SWAN staff held (and sponsored) a one-day ‘Trailblazers Workshop’ in Fort Hood, Texas in order

                                  14   to support the first class recruits trained for Army infantry roles at Fort Hood.” Id. ¶ 20. This

                                  15   workshop was to “support and connect these infantry women in their day-to-day struggles, and to

                                  16   brainstorm how to deal with the ramifications of the ‘Leaders First’ policy and the continuing

                                  17   barriers and stigmatizations it creates.” Id. ¶ 20. SWAN expressed an intention to hold another

                                  18   workshop in Fort Bragg, North Carolina. Id.

                                  19          SWAN claims that approximately 15% of its staff’s work hours have been spent

                                  20   addressing concerns regarding the policies at issue in this matter. Id. ¶ 21. SWAN has been

                                  21   forced to divert resources for “reaching out to Congress and other policymakers to advocate

                                  22   against these policies and practices, or connecting servicewomen to resources or networks that

                                  23   they need as they attempt to navigate military careers under these policies and practices.” Id. But

                                  24   for the policies at issue here, SWAN believes it would be able to spend its time and resources

                                  25   focusing on its strategic plan rather than wasting valuable time combatting the effects of these

                                  26   policies. Id.

                                  27          “SWAN is a membership organization.” Id. ¶ 22. SWAN’s membership is comprised of

                                  28   servicewomen that communicate with SWAN through Facebook, phone calls, emails and through
                                                                                         4
                                   1   its monthly e-newsletter. Id. In the TAC, SWAN shared stories of how these policies have

                                   2   impacted its members.

                                   3                  For example, with respect to “Leaders First,” SWAN has a member
                                                      who is an Infantry Platoon Leader in the Army National Guard.
                                   4                  Because of the “Leaders First” policy, this member was treated
                                                      differently from her male counterparts by being denied the ability to
                                   5                  take inactive guard status for six months at the beginning of her
                                                      service while she completed the civilian training required for her job
                                   6                  as a Denver Police Officer. This in turn led to her not being able to
                                                      participate fully in the training of her National Guard cohort, which
                                   7                  caused her to be perceived as getting different treatment from her
                                                      male counterparts and ultimately ranked last as a Platoon Leader in
                                   8                  the cohort.
                                   9   Id. ¶ 23. SWAN also explained that members in the Marine Corps suffer harassment and

                                  10   stigmatization as a result of the segregated training. Id. ¶ 24. The TAC quotes one SWAN

                                  11   member explaining that

                                  12                  The purpose of boot camp is to break down recruits by stripping
Northern District of California
 United States District Court




                                                      them of their individuality, to form a team, to listen to superiors and
                                  13                  act on their command without questions, and to “make Marines.”
                                                      The male experience is different in that misogyny, sexism, gender
                                  14                  bias and the general hate that women have infiltrated their boys’
                                                      club are taught during segregated boot camp and reinforced in male-
                                  15                  only units.
                                  16   Id.

                                  17          Similarly, SWAN argues that because of “Leaders First,” junior enlisted women are

                                  18   limited to certain units and positions. Id. ¶ 36. The TAC states that with respect to the National

                                  19   Guard only two states (Colorado and New Hampshire) have met the requirements for “Leaders

                                  20   First.” Id. ¶ 37. SWAN contends that the “Leaders First” policy relegates “women, literally and

                                  21   figuratively, to a ‘supporting role’ in our Armed Forces based on stereotypes about women and

                                  22   assumptions about battlefield conditions that do not reflect the reality that women are already

                                  23   serving in combat situations, and doing so with distinction.” Id. ¶ 40. The segregated training,

                                  24   SWAN believes, fosters an environment that leads to an increased likelihood of sexual harassment

                                  25   and sexual assault. Id. The TAC discusses how these policies are based in part on “animus

                                  26   towards servicewomen on the part of the DoD and the Administration.” Id. ¶ 47.

                                  27          On August 8, 2018, the Secretary filed a motion to dismiss arguing that the TAC must be

                                  28   dismissed because SWAN lacks standing and failed to state a claim upon which relief can be
                                                                                         5
                                   1   granted. Docket No. 127. On September 27, 2018, the Court heard arguments from both parties

                                   2   on these two issues. Docket No. 133. The Court found that SWAN has standing to bring this

                                   3   cause of action and has stated a claim upon which relief can be granted. Id.

                                   4                                        II.       DISCUSSION

                                   5   A.     Standing

                                   6          The Secretary challenges SWAN’s standing to bring this action. The Court previously

                                   7   addressed the issue of standing and dismissed the Second Amended Complaint because SWAN

                                   8   failed to plead sufficient facts showing organizational standing or associational standing. Docket

                                   9   No. 118 at 18–22. The Court specifically found that SWAN’s allegations of standing were too

                                  10   conclusory. Id. at 22 (“SWAN does not provide any specificity in describing (1) from what and

                                  11   (2) to what its resources have been reallocated.”).

                                  12          To establish standing, a party must allege factual allegations showing the three
Northern District of California
 United States District Court




                                  13   requirements for standing are met. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). The

                                  14   three requirements are: (1) there must be injury in fact, meaning an injury that is “concrete and

                                  15   particularized,” and “actual or imminent”; (2) the injury must be “fairly traceable” to the

                                  16   defendant’s conduct; and (3) it must be more than speculative that the injury will be redressable

                                  17   through success in the matter. Id. 560–61. The standing inquiry is “especially rigorous” when a

                                  18   court is deciding the constitutionality of another branch’s actions. Clapper v. Amnesty Intern.

                                  19   USA, 568 U.S. 298, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 819–820 (1997)). “In

                                  20   deciding whether a plaintiff has made this showing, we ‘accept as true all material allegations of

                                  21   the complaint’ and ‘construe the complaint in favor of the complaining party.’” Nat'l Council of

                                  22   La Raza v. Cegavske, 800 F.3d 1032, 1039 (9th Cir. 2015) (quoting Maya v. Centex Corp., 658

                                  23   F.3d 1060, 1068 (9th Cir. 2011)). SWAN claims that it has both organizational standing

                                  24   associational standing to challenge the two policies at issue here. Docket No. 128 at 2–8.1

                                  25
                                       1
                                  26     The Secretary presents for the first time in his Reply Brief the argument that Gill v. Whitford
                                       prevents the Court from addressing the issues raised in this matter. He argues that because “the
                                  27   Supreme Court found that a citizen did not have standing to challenge a gerrymandered district in
                                       a neighboring district within the citizen’s state of residence” the Court cannot find standing here
                                  28   where “a Washington, D.C. based advocacy group, seeks to establish its standing without alleging
                                       that it has suffered any diversion of resources within the Northern District of California or even
                                                                                           6
                                   1          1.      Organizational Standing

                                   2          An organization has standing to bring a claim on its own behalf if it can show that it has

                                   3   suffered due to a diversion of its resources to address a problem and that it has experienced a

                                   4   “frustration of its mission.” Fair Hous. Council of San Fernando Valley v. Roommate.com, LLC,

                                   5   666 F.3d 1216, 1219 (9th Cir. 2012) (quoting Fair Hous. of Marin v. Combs, 285 F.3d 899, 905

                                   6   (9th Cir. 2002). It is not enough to “manufacture the injury by incurring litigation costs or simply

                                   7   choosing to spend money fixing a problem that otherwise would not affect the organization at all.”

                                   8   La Asociacion de Trabajadores de Lake Forest v. Lake Forest, 624 F.3d 1083, 1088 (9th Cir.

                                   9   2010). An organization “must instead show that it would have suffered some other injury if it had

                                  10   not diverted resources to counteracting the problem.” Id. It “may sue only if it was forced to

                                  11   choose between suffering an injury and diverting resources to counteract the injury.” Id. at 1088

                                  12   n.4. In Havens v. Realty Corp. v. Coleman, the Supreme Court held that a consequent drain on an
Northern District of California
 United States District Court




                                  13   organizations resources can constitute concrete and demonstrable injury sufficient to establish

                                  14   organizational standing. In Havens Realty Corp., the Court found standing where racial steering

                                  15   practices required the organization to “devote significant resources to identify and counteract the

                                  16   defendant’s [sic] racially discriminatory steering practices” and frustrated its purpose. Havens

                                  17   Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982) (alteration in original). The Ninth Circuit

                                  18   applied Havens in Fair Housing Council of San Fernando Valley v. Roommate.com, LLC and

                                  19

                                  20
                                       within the State of California.” Docket No. 129 at 5 n.3. This belatedly raised argument is
                                  21   waived. In any event, it is without merit. The Court has already addressed the issue of venue in
                                       this case. Docket No. 118. Gill v. Whitford was not an organizational standing case. The
                                  22   question of organizational standing addressed herein is distinct from the question of venue. In
                                       Gill, no plaintiff could establish injury - the Court found that “not a single plaintiff sought to
                                  23   prove that he or she lives in a cracked or packed district” and therefore plaintiffs were unable to
                                       show any injury. Gill v. Whitford, 138 S. Ct. 1916, 1932 (2018). Lack of injury, not venue, was
                                  24   the issue. In the same footnote in his reply brief, the Secretary belatedly argues that “as a practical
                                       matter it is also difficult to see how the Court’s exercise of jurisdiction over the Marine Corps
                                  25   policies at issue could square with the Ninth Circuit’s recent decision in City & Cty. of S.F. v.
                                       Trump, 897 F.3d 1225 (9th Cir. 2018), vacating a nation-wide injunction to the extent it applies
                                  26   outside of the State of California.” Docket No. 129 at 5 n.3. The Secretary appears to assert that
                                       the Court cannot hear this matter because courts are barred from issuing nationwide injunctive
                                  27   relief; however, that is not the holding of that case. The Ninth Circuit stated “[w]e are
                                       unpersuaded by the Administration’s arguments in favor of a blanket restriction on all nationwide
                                  28   injunctions. And we do not wish to interfere with the district court’s considerable discretion in
                                       ordering an appropriate equitable remedy.” City & Cty. of San Francisco, 897 F.3d at 1244–45.
                                                                                           7
                                   1   found that an organization had standing where the organization “started new education and

                                   2   outreach campaigns targeted at discriminatory roommate advertising.” Fair Hous. Council of San

                                   3   Fernando Valley, LLC, 666 F.3d at 1219. The Ninth Circuit held that “[b]ecause Roommate’s

                                   4   conduct caused the FHCs to divert resources independent of litigation costs and frustrated their

                                   5   central mission” the organization had standing. Id. Similarly, the Ninth Circuit in National

                                   6   Council of La Raza v. Cegavske, applying Havens, found that an organization had standing where

                                   7   “[t]he complaint specifically allege[d] that Plaintiffs expended additional resources that they

                                   8   would not otherwise have expended, and in ways that they would not have expended them.”

                                   9   Cegavske, 800 F.3d at 1040. In that case, the plaintiffs were unable to “allocate substantial

                                  10   resources to other activities central to [their] mission[s].” Id. (alteration in original).

                                  11           Here, SWAN, in its Complaint, describes how “Leaders First” and the Marine Corps’

                                  12   segregated basic training frustrates its goal of empowering and promoting women in service.
Northern District of California
 United States District Court




                                  13   Docket No. 122 ¶ 14. Importantly, SWAN alleges in some detail how it has been forced to divert

                                  14   resources in response to these policies. For example, SWAN has alleged that “because of the

                                  15   policies and practices that are the subject of this suit, SWAN has had to redirect its limited

                                  16   resources and limited staff hours to answering questions from women who seek to enter combat

                                  17   roles, who are entering these roles under the ‘Leaders First’ policy, or who are experiencing or

                                  18   who have experienced the segregated Marine Corps training.” Id. ¶ 19. SWAN also alleges that

                                  19   the services it provides to its members is impeded because “approximately 15% of its staff’s work

                                  20   hours have been spent addressing concerns regarding the policies at issue in this matter.” Id. ¶ 21.

                                  21   Not only has SWAN had to divert resources towards fielding questions from members in these

                                  22   programs, but “in direct response to concerns raised through SWAN’s Facebook page, SWAN

                                  23   staff held (and sponsored) a one-day ‘Trailblazers Workshop’ in Fort Hood, Texas in order to

                                  24   support the first class recruits trained for Army infantry roles at Fort Hood.” Id. ¶ 20. This

                                  25   workshop was directly focused on how women can deal with the “ramifications of the ‘Leaders

                                  26   First’ policy and the continuing barriers and stigmatizations it creates.” Id.

                                  27           In Smith v. Pac. Properties & Dev. Corp., the Ninth Circuit found a sufficient “showing of

                                  28   a ‘diversion of resources’ and to survive a 12(b)(6) motion” where the plaintiff “specifically stated
                                                                                           8
                                   1   in its complaint that ‘in order to monitor the violations and educate the public regarding the

                                   2   discrimination at issue,” the plaintiff had “to divert its scarce resources from other efforts to

                                   3   promote awareness of—and compliance with—federal and state accessibility laws and to benefit

                                   4   the disabled community in other ways (for example, [the organization’s] efforts to free disabled

                                   5   persons from nursing homes.).” Smith v. Pac. Properties & Dev. Corp., 358 F.3d 1097, 1105–06

                                   6   (9th Cir. 2004). In this case, SWAN has similarly been forced to divert its scarce resources to

                                   7   fielding phone calls and putting on a workshop to combat the negative effects of the policies. But

                                   8   for the two policies at issue here, it would have used its limited budget towards its strategic plan.

                                   9   Docket No. 122 ¶ 21.

                                  10          As the cases above demonstrate, such a specific allegation of diversion of resources

                                  11   suffices to establish organizational standing. Indeed, the Ninth Circuit has specifically found that

                                  12   diversion of resources for “outreach campaigns” and educating the public establishes a diversion
Northern District of California
 United States District Court




                                  13   of resources sufficient to establish organizational standing. See Cegavske, 800 F.3d at 1040

                                  14   (finding that “The [Supreme] Court has also made clear that a diversion-of-resources injury is

                                  15   sufficient to establish organizational standing at the pleading stage, even when it is ‘broadly

                                  16   alleged.’”); Pac. Properties & Dev. Corp., 358 F.3d at 1105–06. Those cases are apposite here.

                                  17          Therefore, SWAN has organizational standing to challenge the “Leaders First” policy and

                                  18   the segregated basic training in the Marine Corps.

                                  19          2.      Associational Standing

                                  20          SWAN also argues that it has pled factual allegations that it has members who would have

                                  21   standing and therefore it can challenge the “Leaders First” policy and the Marine Corps segregated

                                  22   training based on associational standing. For SWAN to assert associational standing, it must show

                                  23   “(a) its members would otherwise have standing to sue in their own right; (b) the interests it seeks

                                  24   to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the

                                  25   relief requested requires the participation of individual members in the lawsuit.” Associated Gen.

                                  26   Contractors of Am., San Diego Chapter, Inc. v. California Dep't of Transp., 713 F.3d 1187, 1194

                                  27   (9th Cir. 2013) (citing Associated Gen. Contractors of Am. v. Metro. Water Dist. of S. Cal., 159

                                  28   F.3d 1178 1181 (9th Cir. 1998).
                                                                                          9
                                   1            To show that a member would have standing to sue in his or her own right, the

                                   2   organization “must show that a member suffers an injury-in-fact that is traceable to the defendant

                                   3   and likely to be redressed by a favorable decision.” Associated Gen. Contractors of Am., San

                                   4   Diego Chapter, Inc., 713 F.3d at 1194.

                                   5            In the TAC, SWAN gives examples of members who have previously suffered from the

                                   6   allegedly discriminatory policies at issue in this matter. Docket No. 122 ¶ 23 (describing a

                                   7   member who was denied the opportunity to take inactive status because she had to stay on as a

                                   8   leader for the purposes of the “Leaders First” policy); Id. ¶ 24 (describing how segregated boot

                                   9   camp leads to stigmatization). For example, SWAN asserts that a member “was treated differently

                                  10   from her male counterparts by being denied the ability to take inactive guard status for six months

                                  11   at the beginning of her service while she completed civilian training required for her job as a

                                  12   Denver Police Officer.” Docket No. 122 ¶ 23. SWAN argues that this denial “led to her not being
Northern District of California
 United States District Court




                                  13   able to participate fully in the training of her National Guard cohort, which caused her to be

                                  14   perceived as getting different treatment from her male counterparts and ultimately ranked last as a

                                  15   Platoon Leader in the cohort.” Id.

                                  16            However, past injury alone is not sufficient to establish associational standing, particularly

                                  17   where the sole relief sought is prospective. See Lujan, 504 U.S. at 560 (requiring that an injury

                                  18   must be “actual or imminent, not ‘conjectural’ or ‘hypothetical’”). See also Summers v. Earth

                                  19   Island Institute, 555 U.S. 488, 495 (2009) (rejecting standing in part “because it relates to past

                                  20   injury rather than imminent future injury that is sought to be enjoined.”); City of Los Angeles v.

                                  21   Lyons, 461 U.S. 95 (1983). Furthermore, SWAN does not explain how the proposed injunctive

                                  22   relief sought, ending the Leaders First policy, would provide redress for the member being ranked

                                  23   last as a Platoon Leader. To establish standing for prospective injunctive relief, SWAN must

                                  24   show that a member “has suffered or is threatened with a ‘concrete and particularized’ legal

                                  25   harm,” and has “‘a sufficient likelihood that [she] will again be wronged in a similar way.’” Bates

                                  26   v. United Parcel Service, Inc., 511 F.3d 974, 985 (9th Cir. 2007) (quoting Lyons, 461 U.S. at

                                  27   111).”

                                  28            In this case, the remedy SWAN seeks is “an order (1) enjoining Defendant from enforcing
                                                                                          10
                                   1   or applying his gender segregation policies and practices; and (2) requiring Defendant to allow

                                   2   women to apply for and serve in all combat-related positions and schools in all brigades that are

                                   3   open to male soldiers, utilizing the same procedures and rules for the accession and assignment of

                                   4   women soldiers that are utilized for men.” Docket No. 122, Prayer for Relief ¶ 2. This requested

                                   5   prospective relief would not redress the past harm of being denied the opportunity to seek inactive

                                   6   duty. Bates, 511 F.3d at 985 (recognizing that a plaintiff must establish a “real and immediate

                                   7   threat of repeated injury” and that “the claimed threat of injury must be likely to be redressed by

                                   8   the prospective injunctive relief”). In particular, removing the current policy would not redress the

                                   9   member for the harm of being “perceived as getting different treatment from her male counterparts

                                  10   and ultimately ranked last as a Platoon Leader in the cohort.” Docket No. 122 ¶ 23. Additionally,

                                  11   SWAN has not alleged that it is likely that this member will again seek inactive guard status.

                                  12   Although the TAC generally alleges servicewomen are subject e.g. to resentment from males and
Northern District of California
 United States District Court




                                  13   harassment resulting from the Leaders First policy (see TAC, Paragraphs 6, 34, 36, and 40), the

                                  14   TAC does not specifically allege harm to its members. See Bayaa v. United Airlines, Inc., 249 F.

                                  15   Supp. 2d 1198, 1203–04 (C.D. Cal. 2002) (rejecting associational standing where the plaintiff did

                                  16   “not claim that the eleven individuals allegedly [injured] . . . [were] its members”). The member

                                  17   described in Paragraph 23 of the TAC is the only member of SWAN which the TAC specifically

                                  18   alleges an injury from the “Leaders First” policy. As SWAN has not established that it has a

                                  19   member whose injuries resulting from the “Leaders First” policy would be redressed by the

                                  20   prospective relief SWAN seeks, SWAN has not established associational standing to seek that

                                  21   relief.

                                  22             SWAN does claim that it has members “in the Marine Corps who continue to suffer

                                  23   harassment and stigmatization from their male counterparts based on the segregated training,

                                  24   which perpetuates a culture that differentiates and excludes women.” Docket No. 122 ¶ 24. While

                                  25   SWAN does not state that it has members who will soon join the segregated basic training

                                  26   imminently or that it has members who are currently in the segregated basic training, SWAN does

                                  27   allege that it has members who currently are experiencing the harm (e.g., harassment) from the

                                  28   sexist culture and connotation that arises from segregated basic training. Id. As to likelihood of
                                                                                        11
                                   1   obtaining redress from the relief sought herein, it is plausible that ending the Marine Corps

                                   2   segregated basic training, which SWAN argues “perpetuates a culture that differentiates and

                                   3   excludes women” would change the culture that is causing harassment and stigmatizations for its

                                   4   members. Thus, SWAN has asserted an ongoing harm to its members that may be redressed by

                                   5   the prospective remedy sought herein at least for pleading purposes.

                                   6          In order to establish associational standing, SWAN must also assert that “(b) the interests it

                                   7   seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor

                                   8   the relief requested requires the participation of individual members in the lawsuit.” Associated

                                   9   Gen. Contractors of Am., San Diego Chapter, Inc., 713 F.3d at 1194.

                                  10          As to prong (b), SWAN describes its goals as seeking “to empower and promote

                                  11   servicewomen.” Obtaining equal treatment of women in the military and preventing harassment

                                  12   and stigmatization of service women is germane to the organizations purpose of promoting and
Northern District of California
 United States District Court




                                  13   empowering women in military service. See Greater Los Angeles Council on Deafness, Inc. v.

                                  14   Baldrige, 827 F.2d 1353, 1358 (9th Cir. 1987) (finding an organization whose “members consist

                                  15   of deaf or hearing-impaired individuals” had representational standing because the organization

                                  16   sought “to protect the interests of [hearing-impaired] individuals and alleged that this was one of

                                  17   its objectives”). As to prong (c), the Secretary has not raised any arguments that the individual

                                  18   members must be a party to this lawsuit, nor does the Court find any reason why the

                                  19   servicewomen members would need to be a party to this lawsuit.

                                  20          For the reasons stated herein, SWAN has alleged enough facts to establish associational

                                  21   standing to challenge the Marine Corps segregated basic training on behalf of its members for

                                  22   purposes of Defendant’s motion to dismiss.

                                  23          Although SWAN has not sufficiently alleged associational standing to challenge the

                                  24   “Leaders First” policy, it is given leave to amend its complaint to include factual allegations to

                                  25   establish associational standing as it relates to the “Leaders First” policy.

                                  26
                                  27

                                  28
                                                                                         12
                                   1   B.     Failure to State a Claim2

                                   2          When a Court evaluates a motion to dismiss for failure to state a claim upon which relief

                                   3   can be granted, it must “accept as true all factual allegations in the complaint and draw all

                                   4   reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v. United Bhd. of

                                   5   Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). However, in order for a

                                   6   plaintiff’s complaint to survive a 12(b)(6) motion to dismiss, it is required to plead “more than

                                   7   labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Bell Atl.

                                   8   Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court is “not bound to accept as true a legal

                                   9   conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555; accord Ashcroft v. Iqbal,

                                  10   556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of action, supported by

                                  11   mere conclusory statements, do not suffice.”).

                                  12          The Secretary argues that the Supreme Court’s decision, Trump v. Hawaii, dictates the
Northern District of California
 United States District Court




                                  13   standard of review in this matter. Docket No. 127 at 18–22. The Secretary asserts that courts

                                  14   must be highly deferential when reviewing military decisions, id. at 24–25, and that under such

                                  15   deferential review, SWAN has failed to state a claim upon which relief can be granted. Id.

                                  16          The Court does not agree. The highly deferential standard articulated in Trump does not

                                  17   apply here. Trump involved the decision of the Executive to deny admission to certain aliens from

                                  18   entering the country based on consideration of national security and foreign relations. In Trump,

                                  19   “[t]he Proclamation . . . sought to improve vetting procedures by identifying ongoing deficiencies

                                  20   in the information needed to assess whether nationals of particular countries present ‘public safety

                                  21   threats.’” Trump v. Hawaii, 138 S. Ct. 2392, 2404, (2018). The Supreme Court recognized that

                                  22   “[t]o further that purpose, the Proclamation placed entry restrictions on the nationals of eight

                                  23   foreign states whose systems for managing and sharing information about their nationals the

                                  24

                                  25
                                       2
                                         The Court rejects SWAN’s argument that under 12(g) the Secretary cannot raise a motion to
                                       dismiss for failure to state a claim because of a previous motion to dismiss the Second Amended
                                  26   Complaint. The Ninth Circuit has held that “[d]enying late-filed Rule 12(b)(6) motions and
                                       relegating defendants to the three procedural avenues specified in Rule 12(h)(2) can produce
                                  27   unnecessary and costly delays, contrary to the direction of Rule 1.” In re Apple Iphone Antitrust
                                       Litig., 846 F.3d 313, 318 (9th Cir. 2017), cert. granted sub nom. Apple Inc. v. Pepper, 138 S. Ct.
                                  28   2647 (2018). In light of the Ninth Circuit’s approach to late filed motions, the Court will consider
                                       the Secretary’s 12(b)(6) motion to dismiss.
                                                                                          13
                                   1   President deemed inadequate.”

                                   2          Trump was animated by two important factors: (1) plaintiffs sought “to invalidate a

                                   3   national security directive regulating entry to aliens abroad” and (2) that the executive order was

                                   4   “facially neutral toward religion.” Id. at 2418. Furthermore, the Court explained that “[f]or more

                                   5   than a century, this Court has recognized that the admission and exclusion of foreign nationals is a

                                   6   ‘fundamental sovereign attribute exercised by the Government’s political departments largely

                                   7   immune from judicial control.’” Id. (quoting Matthews v. Diaz, 426 U.S. 67, 81 (1976)).

                                   8          The present case is distinguishable from Trump in multiple ways. This case, unlike Trump,

                                   9   involves a facially discriminatory policy that treats men and women differently. Trump, 138 S. Ct.

                                  10   at 2418. The facial neutrality of the executive order in Trump informed the Court’s deferential

                                  11   standard. Id. Unlike a facially neutral policy, there is no need to inquire into the deliberative

                                  12   process and discern intent and motive of the executive branch. The deferential standard in Trump
Northern District of California
 United States District Court




                                  13   concerned that inquiry.

                                  14          Second, Trump involved the intersection of immigration policy and national security.

                                  15   Trump observed in particular that the “narrow standard of review ‘has particular force’ in

                                  16   admission and immigration cases that overlap with ‘the area of national security.’” Trump, 138 S.

                                  17   Ct. at 2419 (quoting Kerry v. Din, 135 S.Ct. 2128, 2140 (2015) (Kennedy, J., concurring in

                                  18   judgment)). Nor does the case at bar pertain to the admission of foreign nationals outside the

                                  19   United States; Trump dealt with the admission and exclusion of foreign nationals who traditionally

                                  20   have been understood to be “largely immune from judicial control.” Id. at 2418. In contrast, the

                                  21   case at bar concerns U.S. citizens and residents qualified to serve in our armed services, persons

                                  22   who enjoy the full measure of protection under the constitution. Yick Wo v. Hopkins, 118 U.S.

                                  23   356, 369 (1886).

                                  24          Furthermore, the “[j]udicial inquiry into the national-security realm raises concerns for the

                                  25   separation of powers’ by intruding on the President's constitutional responsibilities in the area of

                                  26   foreign affairs.” Id. (quoting Ziglar v. Abbasi, 137 S.Ct. 1843, 1861 (2017)). Trump involved the

                                  27   particular confluence of “admission and immigration”, “national security”, and “foreign affairs.”

                                  28   Id. The Court referenced the specific need for deference when it recognized that “‘Any rule of
                                                                                         14
                                   1   constitutional law that would inhibit the flexibility’ of the President ‘to respond to changing world

                                   2   conditions should be adopted only with the greatest caution,’ and our inquiry into matters of entry

                                   3   and national security is highly constrained.” Id. at 2419–20 (quoting Diaz, 426 U.S. at 81–82).

                                   4           The two policies at issue in the instant case do not inhibit the President from responding to

                                   5   changing world conditions, nor do the policies touch on the specific areas of “admission and

                                   6   immigration”, “national security”, and “foreign affairs” that the Supreme Court deemed warranted

                                   7   the deferential standard laid out in Trump.

                                   8           The Secretary argues that “[t]he Supreme Court further explained that this deferential

                                   9   review may apply ‘across different contexts and constitutional claims,’ even when evaluating a

                                  10   ‘categorical’ classification ‘on the basis of sex.’” Docket No. 127 at 19 (quoting Trump, 138 S.

                                  11   Ct. at 2419). However, the Secretary fails to provide the fuller quotation wherein the Court stated

                                  12   deferential review would be applied even in the context of a classification “on the basis of sex,”
Northern District of California
 United States District Court




                                  13   because “‘it is not the judicial role in cases of this sort to probe and test the justifications’ of

                                  14   immigration policies.” Trump, 138 S. Ct. at 2419 (emphasis added). Trump dealt with the narrow

                                  15   issue of an executive order regarding aliens abroad in the immigration context informed by foreign

                                  16   policy and national security concerns. Id. at 2418. The language cited by the Secretary was

                                  17   specifically related to the potential for the highly deferential review to apply to categorical

                                  18   classifications on the basis of sex in the immigration context. Id.

                                  19           The Ninth Circuit’s recent decision, Regents of the Univ. of California v. U.S. Dep't of

                                  20   Homeland Sec., confirms the limited scope of Trump. In that case, the Ninth Circuit did not apply

                                  21   the highly deferential standard articulated in Trump to a challenge of the U.S. Department of

                                  22   Homeland Security’s decision to rescind the Deferred Action for Childhood Arrivals (“DACA”)

                                  23   program, finding that case “differ[ed] from Hawaii in several potentially important respects,

                                  24   including the physical location of the plaintiffs within the geographic United States, the lack of a

                                  25   national security justification for the challenged government action, and the nature of the

                                  26   constitutional claim raised.” Regents of the Univ. of California v. U.S. Dep't of Homeland Sec.,

                                  27   No. 18-15068, 2018 WL 5833232, at *31 (9th Cir. Nov. 8, 2018) (citing Lopez-Valenzuela v.

                                  28   Arpaio, 770 F.3d 772, 781 (9th Cir. 2014) (en banc)). Other courts have refused to apply Trump
                                                                                           15
                                   1   to challenges to discriminatory practices within the military. See Stockman v. Trump, No.

                                   2   EDCV1701799JGBKKX, 2018 WL 4474768, at *8 (C.D. Cal. Sept. 18, 2018) (Bernal, J.)

                                   3   (finding that Trump did not apply to a policy “banning transgender people from the military”);

                                   4   Karnoski v. Trump, 328 F. Supp. 3d 1156 (W.D. Wash. 2018) (Pechman, J.) (reiterating that the

                                   5   transgender ban in the military “is subject to strict scrutiny”). Cf. Ramos v. Nielsen, 321 F. Supp.

                                   6   3d 1083, 1127–31 (N.D. Cal. 2018) (Chen, J.) (holding that “Trump did not address the standard

                                   7   of review to be applied under the equal protection doctrine when steps are taken to withdraw an

                                   8   immigration status or benefit from aliens lawfully present and admitted into the United States for

                                   9   reasons unrelated to national security or foreign affairs.”).

                                  10          Instead of Trump, the Court looks to Rostker v. Goldberg for the legal standard of

                                  11   reviewing gender based discrimination claims in the military context. There, the Supreme Court

                                  12   addressed the merits of whether a statute that allowed the President to require men and not women
Northern District of California
 United States District Court




                                  13   to register for the draft was constitutional. Rostker v. Goldberg, 453 U.S. 57 (1981). In that case

                                  14   the Court noted that

                                  15                  The Solicitor General argues . . . that this Court should scrutinize the
                                                      MSSA only to determine if the distinction drawn between men and
                                  16                  women bears a rational relation to some legitimate Government
                                                      purpose, and should not examine the Act under the heightened
                                  17                  scrutiny with which we have approached gender-based
                                                      discrimination. We do not think that the substantive guarantee of
                                  18                  due process or certainty in the law will be advanced by any further
                                                      “refinement” in the applicable tests as suggested by the
                                  19                  Government. Announced degrees of “deference” to legislative
                                                      judgments, just as levels of “scrutiny” which this Court announces
                                  20                  that it applies to particular classifications made by a legislative
                                                      body, may all too readily become facile abstractions used to justify a
                                  21                  result. In this case the courts are called upon to decide whether
                                                      Congress, acting under an explicit constitutional grant of authority,
                                  22                  has by that action transgressed an explicit guarantee of individual
                                                      rights which limits the authority so conferred. Simply labeling the
                                  23                  legislative decision “military” on the one hand or “gender-based” on
                                                      the other does not automatically guide a court to the correct
                                  24                  constitutional result.
                                  25   Id. at 69–70 (internal citations omitted). The Supreme Court rejected the Solicitor General’s

                                  26   assertion of deferential rational basis review. Id. Instead, the Court examined the factual bases for

                                  27   the challenged policy of excluding women from selective service, examining the extent to which

                                  28   Congress carefully and thoughtfully decided to implement the draft for men only. Id. at 69–82; see
                                                                                         16
                                   1   also United States v. Virginia, 518 U.S. 515, 573 (1996) (Scalia, J., dissenting) (describing Rostker

                                   2   as applying intermediate-scrutiny), Pitts v. Thornburgh, 866 F.2d 1450, 1455 (D.C. Cir. 1989)

                                   3   (citing Rostker as an example of one of “the many cases finding that even while the government

                                   4   favors a traditionally protected class with immediate benefits or exemption from an immediate

                                   5   burden, its acts are still subject to heightened scrutiny”). For example, the Rostker Court found

                                   6   that “[i]n light of the floor debate and the Report of the Senate Armed Services Committee . . .

                                   7   discussed, it is apparent that Congress was fully aware not merely of the many facts and figures

                                   8   presented to it by witnesses who testified before its Committees, but of the current thinking as to

                                   9   the place of women in the Armed Services.” Id. at 71. The Court similarly recognized that “[n]o

                                  10   one could deny that under the test of Craig v. Boren the Government’s interest in raising and

                                  11   supporting armies is an ‘important governmental interest.’ Congress and its Committees carefully

                                  12   considered and debated two alternative means of furthering that interest” and chose to only register
Northern District of California
 United States District Court




                                  13   men for the draft. Id. at 69. The Supreme Court did not just accept the conclusions of Congress,

                                  14   but evaluated how Congress reached its conclusion.

                                  15          In this case, SWAN alleges that the Marine Corps segregated basic training “is premised on

                                  16   stereotypes about women’s aptitude for military service.” Docket No. 122 ¶ 8. Furthermore, the

                                  17   Leaders First policy “relegate[s] women, literally and figuratively, to a ‘supporting role’ in our

                                  18   Armed Forces based on stereotypes about women and assumptions about battlefield conditions that

                                  19   do not reflect the reality that women are already serving in combat situations, and doing so with

                                  20   distinction.” Id. ¶ 40. SWAN pleads that as it relates to the implementation of these policies “the

                                  21   DoD’s segregation policies are at least in part the result of animus towards servicewomen on the

                                  22   part of the DoD and the Administration.” Id. ¶ 47. SWAN notes that “In 2015, Defendant Mattis .

                                  23   . . demonstrated his animus towards women soldiers when he proclaimed that women should not

                                  24   be allowed to serve in combat units because if they did serve, America’s enemies would no longer

                                  25   fear ‘America’s awesome determination to defend herself.’” Id. ¶ 49.3 The Secretary claims that

                                  26
                                       3
                                  27     SWAN seeks to include statements made by the Secretary after the filing of the TAC. Docket
                                       No. 132. SWAN requests under Local Rule 7-3(d) leave from the Court to submit an article and
                                  28   transcript of public statements made by the Secretary. Local Rule 7-3(d) states that “[o]nce a
                                       reply is filed, no additional memoranda, papers or letters may be filed without prior Court
                                                                                       17
                                   1   Leaders First is based on studies such as the Gender Integration Study. Docket No. 127 at 20–21.

                                   2   It is not clear whether or to what extent these studies were considered in the formulation of the

                                   3   policy, unlike in Rostker where there was a clear record of debate, Senate Report, etc. At least for

                                   4   pleading purposes, SWAN’s claims related to the Leaders First policy survive a motion to dismiss

                                   5   under Rostker.

                                   6          With respect to the Marine Corps segregated basic training, the Secretary’s stated

                                   7   justification is that “the training program is based upon the government’s interest in maintaining

                                   8   the military readiness of the Marine Corps and not that of gender discrimination.” Id. at 23. The

                                   9   Secretary also cites to a recent RAND Corporation report which “explained that by separating

                                  10   male and female recruits at the initial stages of MCRT, the Marine Corps ‘[s]eeks to raise

                                  11   expectations for individual performance, instill high levels of confidence, and maximize physical

                                  12   fitness while minimizing injuries’ without distraction.” Id. He also references a Congressional
Northern District of California
 United States District Court




                                  13   Commission study from 1999 which found that gender segregated training helped with combat

                                  14   readiness. Id. at 24. The Secretary, by referencing these documents but not properly requesting

                                  15   that the Court judicially notice them, asks the Court to assume the truth of them and assume that

                                  16   they were the basis for the proposed policies.4 However, that is not the appropriate standard at the

                                  17   motion to dismiss stage. Ponomarenko v. Shapiro, 287 F. Supp. 3d 816, 826 (N.D. Cal. 2018)

                                  18   (citing MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (“the Court's review on

                                  19   a motion to dismiss is limited to the four corners of the complaint.”).

                                  20

                                  21   approval,” except: “[i]f new evidence has been submitted in the reply, the opposing party may file
                                       and serve an Objection to Reply Evidence”, or a Statement of Recent Decision. L.R. 7-3(d).
                                  22   SWAN does not assert that the transcript is in response to new evidence presented in the
                                       Secretary’s Reply Brief, nor is this a Statement of Recent Decision. Therefore, the Court denies
                                  23   SWAN’s request for leave to file additional statements by the Secretary.
                                       4
                                  24     The Secretary in its motion to dismiss includes at least fifteen footnotes of various links for the
                                       Court to accept as true for the purposes of a motion to dismiss. Docket No. 127. The Secretary
                                  25   does so without properly requesting the Court judicially notice these documents. Additionally, the
                                       Ninth Circuit recently found that it was an abuse of discretion to judicially notice content that is
                                  26   subject to different interpretations, as many of the Secretary’s cited footnotes require. See Khoja
                                       v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1000 (9th Cir. 2018). For these reason, the Court
                                  27   grants the one lone request to judicially notice the fact that “President Trump, Secretary Mattis and
                                       Gen. (ret.) Kelly were not members of the Joint Chiefs of Staff on January 9, 2013.” Docket No.
                                  28   127 at 16 n. 9. The remaining citations that the Secretary cited to without a request for judicial
                                       notice shall be ignored by the Court for the purposes of the motion to dismiss.
                                                                                          18
                                   1          For the purposes of a motion to dismiss, the Court must accept as true the factual

                                   2   allegations in the complaint. Twombly, 550 U.S. at 555. Here, SWAN has alleged that the

                                   3   Secretary has applied a facially discriminatory policy based on gender, and that the government

                                   4   offers no legitimate and substantial justification therefor. There may be a factual dispute as to the

                                   5   basis for the policies at issue, but SWAN has pled allegations that state a plausible claim for relief.

                                   6   The TAC pleads a plausible claim for relief under the Equal Protection Clause sufficient to survive

                                   7   a motion to dismiss. Twombly, 550 U.S. at 570.

                                   8          The Secretary’s motion to dismiss for failure to state a claim upon which relief can be

                                   9   granted is denied.

                                  10                                        III.     CONCLUSION

                                  11          The Court finds that SWAN has alleged sufficient facts to establish organizational standing

                                  12   to challenge both policies and associational standing to challenge the Marine Corps’ segregated
Northern District of California
 United States District Court




                                  13   training policy. SWAN has not sufficiently alleged associational standing to challenge the

                                  14   Leaders First policy but is given thirty (30) days to amend. The Court also finds that SWAN has

                                  15   stated a claim upon which relief can be granted. For these reason, the Secretary’s Motion to

                                  16   Dismiss is DENIED in part and GRANTED in part.

                                  17          This order disposes of Docket No. 127.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: November 29, 2018

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         19
